                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                          I .
                                                                                                                                                                                                                                                              !   )

,;,;A;;;.0.;;;24~5_B~(R..;,ev.;.;..,;,.02,.,;/0.;;;8/;;,;20.;;;19.:.a).,;,Ju"'dga.;,m,;,.en;;.ti;;,;,n;;.•C;;.;;r_im_in;;;.al.;.Pe;.;;ttya.C.;;;as;;;;e~(M_o.;.;.d_ifi.;;;ed"-)- - - - - - - - - - - - - - - - - - . . . ; ; . P ; ; a a g " - e_1o_f_l   •

                                                           UNITED STATES DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                                                    JUDGMENT IN A CRIMINAL CASE
                                                            V.                                                                                (For Offenses Committed On or After November I, 1987)


                                       Manuel Melgar-Diaz                                                                                     Case Number: 3:19-mj-23798


                                                                                                                                              Defendant's ttorney


REGISTRATION NO. 89086298
                                                                                                                                                                                       FILED
THE DEFENDANT:                                                                                                                                                                          SEP 16 2019
  IZl pleaded guilty to count( s) .....:..1_::o:_f:'.:'.C.::om~p.'.'.:la:'.'.in.:.::t_ _ _ _ _ _ _ _---1f-6tl·_:Rl<r.\¼"£.l-;}IS:l'IW::U::l·:u·--J.Ecr__·                                                                         ··+-
  •   was found guilty to count( s)                                                                     SOUTHERN CllSTRICT OF CALIFORNIA
      after a plea of not guilty.                                                                      '~'
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                        Nature of Offense                                                                                                                            Count Number(s)
8:1325                                                 ILLEGAL ENTRY (Misdemeanor)                                                                                                                  1

  •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                  51       TIME SERVED                                                              D _ _ _ _ _ _ _ _ _ _ days
                                                      '\
  IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                        Monday, September 16, 2019
                                                                                                                                        Date of Imposition of Sentence



                                                                                                                                        Ili:l.ii!::::OCK
                                                                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                                                3:19-mj-23798
